DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 13-15 are amended. Claim 8 is canceled. Claims 9-12 remain withdrawn. Claims 1-7 and 13-20 are pending and addressed below. 
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. Applicant argues that the amendment which consists of the following limitation “wherein the hemostasis device is configured to dispose the compression member adjacent a distal radial artery puncture site within the anatomical snuffbox of a hand of a patient.” is not taught by either reference. Applicant also argues that a device configured to compress the anatomical snuffbox refers not just to an intended use of the device but relates to the structure of the device. This is not found to be persuasive, the limitation is interpreted as functional limitation and is not positively recited in either claim. Both Rioux and Okamura are capable of having wherein the hemostasis device is configured to dispose the compression member adjacent a distal radial artery puncture site within the anatomical snuffbox of a hand of a patient. Specifically in Paragraph 0085 of Rioux it discloses the device can be easily scaled and configured for cannulation at radial body sites and/or for drawing arterial blood gases, or any other suitable purpose. Radial body sites would be adjacent/near a distal radial artery puncture site within the anatomical snuffbox since they both occur on the hand. Okamura clearly shows the device’s positioning on the hand in Figs. 2 and 6 and as described in Paragraph 0046 the puncture site t2 is formed between a center line c1 of the thumb F1 on the side of the dorsal side Hb of the hand and a center line c2 of the forefinger F2 a position where the center line c1 and the center line c2 intersect each other or a . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 13, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rioux (U.S. Patent Publication No. 2005/0125025 A1). Rioux is cited in the previous office action.  
Regarding claim 1, Rioux discloses a hemostasis device (10), comprising: a compression member (20) configured to compress (Paragraph 0088) a vascular puncture site (Fig. 27); a hand band (102) coupled to (Fig. 1) a first side (first side of 20, Fig. 1) of the compression member (20); a thumb band (98) coupled to a second side (second side of 20, Fig. 1) of the compression member (20); and a securement band (100) coupled to (Fig. 1) a third side (third side of 20, Fig. 1) of the compression member (20), wherein the hemostasis device (10) is configured to dispose the compression member (20) adjacent (Paragraph 0085) a distal radial artery puncture site (Paragraph 0085) within the anatomical snuffbox of a hand of a patient. Examiner notes the following limitation “wherein the  
Regarding claim 2, Rioux discloses the hemostasis device of claim 1, wherein the compression member (20) comprises a compression mechanism (20) configured to apply (Fig. 27, Paragraph 0088) a compressive force (Paragraph 0088) to the puncture site (Fig. 27, Paragraph 0088). (Fig. 27, Paragraph 0088).
Regarding claim 5, Rioux discloses the hemostasis device of claim 2, wherein the compression mechanism (20) comprises a threaded post (80). (Figs. 2 and 9, Paragraphs 0107-0109).
Regarding claim 13, Rioux discloses a hemostasis device (10), comprising: a compression member (20) configured to compress (Paragraph 0088) a vascular puncture site (Fig. 27) of a distal portion (Paragraph 0085) of the radial artery (Paragraph 0085) within the anatomical snuffbox of a hand of a patient;  a first band (102) coupled to (Fig. 1) a first side (first side of 20, Fig. 1) of the compression member (20); a second band (98) coupled to a second side (second side of 20, Fig. 1) of the compression member (20); and a third band (100) coupled to (Fig. 1) a third side (third side of 20, Fig. 1) of the compression member (20). Examiner notes the following limitation “configured to compress (Paragraph 0088) a vascular puncture site (Fig. 27) of a distal portion (Paragraph 0085) of the radial artery (Paragraph 0085) within the anatomical snuffbox of a hand of a patient” is interpreted as functional limitation.  The device of Rioux is capable of being used in this manner and location. (Figs. 1-2 and 27, Paragraphs 0084-0091).
Regarding claim 17, Rioux discloses the hemostasis device of claim 13, wherein the compression member (20) comprises a compression mechanism (20). (Fig. 27, Paragraph 0088).
. 


Claim(s) 1-4, 6-7 and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamura (U.S. Patent Publication No. 2019/0029693 A1). Okamura is cited in the previous office action.  
Regarding claim 1, Okamura discloses a hemostasis device (100), comprising: a compression member (160) configured to compress (Paragraph 0048, Figs. 2 and 4) a vascular puncture site (Paragraph 0048, Figs. 2 and 4); a hand band (female side band of 130) coupled to (Fig. 1) a first side (first side of 160, Paragraph 0056, Fig. 1) of the compression member (160); a thumb band (150) coupled to a second side (second side of 160, Paragraph 0056, Fig. 1) of the compression member (160); and a securement band (male side band of 130) coupled to (Fig. 1) a third side (third side of 160, Paragraph 0056, Fig. 1) of the compression member (160), wherein the hemostasis device (100) is configured to dispose the compression member (160) adjacent (Fig. 2) a distal radial artery puncture site (t2) within the anatomical snuffbox  (Figs. 2 and 6) of a hand of a patient (Fig. 2). Examiner notes the following limitation “wherein the hemostasis device is configured to dispose the compression member adjacent a distal radial artery puncture site within the anatomical snuffbox of a hand of a patient” is interpreted as functional limitation. The device of Okamura is capable of being used in this manner and location and is shown as such in Figs. 2 and 6. (Figs. 1-6, Paragraphs 0048-0056 and 0058). 
Regarding claim 2, Okamura discloses the hemostasis device of claim 1, wherein the compression member (160) comprises a compression mechanism (160/170) configured to apply (Fig. 4) a compressive force (Paragraph 0048) to the puncture site (Paragraph 0048). (Fig. 4, Paragraph 0048). 
Regarding claim 3, Okamura discloses the hemostasis device of claim 3, wherein the compression mechanism (160/170) comprises: a top plate (central portion of 130, Fig. 4, Paragraph 0073); an inflatable bladder (161) coupled to (Paragraph 0073) a bottom surface (inner surface of the 
Regarding claim 4, Okamura discloses the hemostasis device of claim 4, wherein the inflation port (173) comprises a valve member (check valve, Paragraphs 0080-0081) coupled to (via tube 171) the top plate (central portion of 130, Fig. 4, Paragraph 0073). (Figs. 2 and 4, Paragraphs 0073 and 0080-0081). 
Regarding claim 6, Okamura discloses the hemostasis device of claim 1, wherein the hand band (female side band of 130) is configured to releasably couple (Figs. 2 and 4, Paragraph 0054) to the securement band (male side band of 130). (Figs. 2 and 4, Paragraphs 0053-0056). 
Regarding claim 7, Okamura discloses the hemostasis device of claim 1, wherein the thumb band (150) is configured to releasably couple (Paragraph 0067) to the hand band (female side band of 130). (Figs. 1-2, Paragraphs 0067 and 0072). 
Regarding claim 13, Okamura discloses a hemostasis device (100), comprising: a compression member (160) configured to compress (Paragraph 0048, Figs. 2 and 4) a vascular access puncture site (T2, Paragraph 0048, Figs. 2 and 4) of a distal portion of the radial artery (Figs. 2 and 6) within the anatomical snuffbox (Figs. 2 and 6)of a hand of a patient (Figs. 2 and 6); a first band (female side band of 130) coupled to (Fig. 1) a first side (first side of 160, Paragraph 0056, Fig. 1) of the compression member (160); a second band (150) coupled to a second side (second side of 160, Paragraph 0056, Fig. 1) of the compression member (160); and a third band (male side band of 130) coupled to (Fig. 1) a third side (third side of 160, Paragraph 0056, Fig. 1) of the compression member (160). Examiner notes the following limitation “configured to compress a vascular puncture site of a distal portion of the radial artery within the anatomical snuffbox of a hand of a patient” is interpreted as functional limitation.  The device of Okamura is capable of being used in this manner and location and is shown as such in Figs. 2 and 6.  (Figs. 1-4, Paragraphs 0048-0056 and 0058). 
Regarding claim 14, Okamura discloses the hemostasis device of claim 13, wherein the first band (female side band of 130) is configured to extend around a proximal portion of a hand (Fig. 2) or a wrist of a patient. (Fig. 2, Paragraph 0048). 

Regarding claim 16, Okamura discloses the hemostasis device of claim 13, wherein the first band (female side band of 130) is configured to releasably couple (Figs. 2 and 4, Paragraph 0054) to the third band (male side band of 130). (Figs. 2 and 4, Paragraphs 0053-0056). 
Regarding claim 17, Okamura discloses the hemostasis device of claim 13, wherein the compression member (160) comprises a compression mechanism (160/170). (Fig. 4, Paragraph 0048).
Regarding claim 18, Okamura discloses the hemostasis device of claim 17, wherein the compression mechanism (160/170) comprises: a top plate (central portion of 130, Fig. 4, Paragraph 0073); an inflatable bladder (161) coupled to (Paragraph 0073) a bottom surface (inner surface of the band portion 130, Fig. 4, Paragraph 0073) of the top plate (central portion of 130, Fig. 4, Paragraph 0073); and an inflation port (173) in fluid communication (Figs. 2 and 4, Paragraphs 0080-0081) with the inflatable bladder (161). (Figs. 2 and 4, Paragraphs 0073 and 0080-0081). 
	Regarding claim 19, Okamura discloses the hemostasis device of claim 18, wherein the inflation port (173) comprises a valve member (check valve, Paragraphs 0080-0081) coupled to (via tube 171) the top plate (central portion of 130, Fig. 4, Paragraph 0073). (Figs. 2 and 4, Paragraphs 0073 and 0080-0081).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771